DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 13-16, 18, 20-21, 23-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (WO/2017/196249 A1 by inventor Stefan PARKVALL; published on 11/16/2017).
(1) Regarding claim 1:
NPL discloses a method of wireless communication, comprising: 
receiving a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE (UE-based beamforming, using multiple antennas at the UE to form directional beams for transmitting and/or receiving, para. 1409; as shown in figure 202, step 20220 involve the UE based on downlink (DL) signal to determine the propagation loss, so UE receives a DL signal from a base station, para. 1413), 
determining a channel quality metric associated with a channel between the UE and the transmitting device on a reference signal (at block 20210, the UE is configured to transmit in the uplink. As shown at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413); 
comparing the channel quality metric with a channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 
adjusting a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the channel quality threshold (The 
receiving a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements based on the adjustment of the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE (at block 20230, the UE adjusts the number of antennas/transmitters in the event that the determination shown at block 20220 is positive. This may involve, for example, turning off (or on) transmitter circuitry associated with one or more unused (or used) antennas, 
NPL fails to explicitly disclose (a) the first beam uses a first set of one or more antenna elements of the UE; (b) the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) received from the transmitting device; and the threshold is associated with an SSB type of reference signal if the channel quality metric is based on the measurement of the SSB, or compare the channel quality metric associated with a CSI-RS type of reference signal if the channel quality metric is based on the measurement of the CSI-RS.
With respect to (a), in consideration of changing (reducing) the number of antenna used in beamforming for the purpose of power saving, it is obvious to one of ordinary skill in the art that when receiving a signal from the wireless network, the UE is using a first set of one or more antenna elements of UE for receiving the first beam from the wireless network; thus satisfied the claimed limitation for the benefit of higher bandwidth and signal to noise ratio.
With respect to (b), it is well known in the art that a CSI-RS is used by a UE for estimation of propagation loss (as evidence by Soldati et al. (US 2014/0342768 A1), para. 0073), and thus the threshold for propagation pathloss by the NPL is associated with CSI-RS.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CSI-RS to estimate downlink propagation loss for the benefit of reducing power consumption (para. 1410). 

An apparatus for wireless communication, comprising: 
a processor; and a memory coupled with the processor, wherein the memory includes instructions executable by the processor (In particular embodiments, some or all of the functionality described herein as relevant to a user equipment, MTC device, or other wireless device may be embodied in a wireless device or, as an alternative, may be embodied by the processing circuitry 1020 executing instructions stored on a computer-readable storage medium 1025, para. 1427) to cause the apparatus to: 
receive a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE (UE-based beamforming, using multiple antennas at the UE to form directional beams for transmitting and/or receiving, para. 1409; as shown in figure 202, step 20220 involve the UE based on downlink (DL) signal to determine the propagation loss, so UE receives a DL signal from a base station, para. 1413);
determine a channel quality metric associated with a channel between the UE and the transmitting device based on a measurement of a reference signal (at block 20210, the UE is configured to transmit in the uplink. As shown at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413); 
compare the channel quality metric with a channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 

receive a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements based on the adjustment of the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE (at 
NPL fails to disclose (a) the first beam uses a first set of one or more antenna elements of the UE; and (b) the reference signal is a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) received from the transmitting device; and the threshold is associated with an SSB type of reference signal if the channel quality metric is based on the measurement of the SSB, or associated with a CSI-RS type of reference signal if the channel quality metric is based on the measurement of the CSI-RS.
With respect to (a), in consideration of changing (reducing) the number of antenna used in beamforming for the purpose of power saving, it is obvious to one of ordinary skill in the art that when receiving a signal from the wireless network, the UE is using a first set of one or more antenna elements of UE for receiving the first beam from the wireless network; thus satisfied the claimed limitation for the benefit of higher bandwidth and signal to noise ratio.
With respect to (b), it is well known in the art that a CSI-RS is used by a UE for estimation of propagation loss (as evidence by Soldati et al. (US 2014/0342768 A1), para. 0073), and thus the threshold for propagation pathloss by the NPL is associated 
(3) Regarding claims 5 and 20:
NPL further discloses adjusting the number of antenna elements comprises: 
determining that the channel quality metric is above the channel quality threshold (This sufficiency may be indicated, for example, by a signal sent from the network that an uplink signal, as received by the network, is above or below a threshold, or exceeds a threshold by some predetermined margin, para. 1411); and 
reducing, based on the determination that the channel quality metric is above the channel quality threshold, the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE from the first set of one or more antenna elements to the second set of one or more antenna elements that has fewer antenna elements than the first set of one or more antenna elements (for example, a signal sent from the network might be used to determine whether a number of antennas used for uplink beamforming may be reduced, while UE-based measurements are used to determine whether a number of antennas used for downlink beamforming may be reduced, para. 1411; the UE may in addition (or alternatively) consider its remaining battery life or battery consumption when making this determination about whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413; a UE or other wireless device according to some embodiments may be configured to selectively reduce a number of antennas used for forming an uplink and/or downlink beam, based on signal conditions and/or 
(4) Regarding claims 6 and 21:
NPL further discloses adjusting the number of antenna elements comprises: 
determining that the channel quality metric is compare to the channel quality threshold (This sufficiency may be indicated, for example, by a signal sent from the network that an uplink signal, as received by the network, is above or below a threshold, or exceeds a threshold by some predetermined margin, para. 1411). 
NPL fails to explicitly disclose and increasing the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE from the first set of one or more antenna elements to the second set of one or more antenna elements that has more antenna elements than the first set of one or more antenna elements.
However, paragraph 0009 of the NPL discloses based on the estimated downlink pathloss, and determine whether a number of antennas to be used for beamforming should be increased.  Therefore, it would have been obvious to one of ordinary skill in the art to recognize before the effective filing date of the invention that for the estimated pathloss is below a threshold, number of antennas for beamforming is increased for the benefit of increasing the antenna gain (para. 1413).
(5) Regarding claims 8 and 23:
spectral efficiency measurement associated with a reference signal transmitted from a base station to the UE (the examiner interprets the pathloss measurement of a reference signal from the network as the claimed spectral efficiency measurement). 
(6) Regarding claims 13 and 28:
NPL further discloses the channel quality metric is determined for the first beam, and the first beam has a higher beamforming gain than the second beam (when reducing number of antennas for beamforming, the antenna gain for beamforming is reduced; It will be appreciated that decreasing the number of antennas (and corresponding transmit circuitry, in this case) corresponds to decreasing the effective antenna gain, para. 1413), wherein receiving the second signal comprises selecting the second beam to receive the second signal instead of the first beam (beamforming with reduced number of antennas), despite the first beam having the higher beamforming gain, based on a determination that the channel quality metric determined for the first beam exceeds the channel quality threshold (This sufficiency may be indicated, for example, by a signal sent from the network that an uplink signal, as received by the network, is above or below a threshold, or exceeds a threshold by some predetermined margin. In other embodiments, the UE may determine the sufficiency itself, e.g., based on a measurement of one or more reference signals and/or on an estimation of downlink propagation loss, and/or on an interference level measured at the UE. In other embodiments, a combination of techniques may be used - for example, a signal sent 
(7) Regarding claim 14:
NPL further discloses the first signal and the second signal are beamformed millimeter wave (mmW) signals transmitted from a base station to the UE (the invention is on a 5G system, para. 0001, it is well known the 5G system is operation on mm wave; para. 0899 disclose the operation at mmW (mm Wave) frequencies).
(8) Regarding claims 15 and 29:
NPL further discloses receiving the first signal and second signal by at least one antenna element of the UE (figure 181 discloses a wireless device includes an antenna 1005, antenna 1005 may include one or more antennas or antenna array, para. 1424); processing the first signal and second signal by at least one radio frequency front end (RFFE) component of the UE (Radio front-end circuitry 1010, which may comprise various filters and amplifiers, para. 1425); processing the first signal and second signal by at least one transceiver component of the UE (Processing circuitry 1020 may include one or more of radio-frequency (RF) transceiver circuitry 1021, para. 1428).
NPL fails to explicitly disclose processing the first signal and second signal by at least one modem of the UE.
However, NPL discloses the wireless device demodulate and decode inform form the network (para. 1443); thus it is obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize a mobile device of a 5G network would 
(9) Regarding claim 3:
NPL discloses a method of wireless communication, comprising: 
receiving a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE (as shown in figure 202, step 20220 involve the UE based on downlink (DL) signal to determine the propagation loss, so UE receives a DL signal from a base station, para. 1413); 
determining a channel quality metric associated with a channel between the UE and the transmitting device (the UE may determine the sufficiency itself, e.g., based on a measurement of one or more reference signals and/or on an estimation of downlink propagation loss, and/or on an interference level measured at the UE, para. 1411; at block 20210, the UE is configured to transmit in the uplink. As shown at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413); 
comparing the channel quality metric with a channel quality threshold, wherein the channel quality threshold is configured at the UE based on one or more of a characteristic of the first beam, a characteristic of a radio frequency component of the UE, or a type of reference signal used for channel quality measurement (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 
corresponding threshold.  The number of antennas may not be allowed to go above a certain number, in some embodiments. In certain embodiments, the UE may in addition (or alternatively) consider its remaining battery life or battery consumption when making this determination about whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413; a UE or other wireless device according to some embodiments may be configured to selectively reduce a number of antennas used for forming an uplink and/or downlink beam, based on signal conditions and/or interference conditions being sufficiently good, and/or based on the level or status of its battery or its battery consumption.  This sufficiency may be indicated, for example, by a signal sent from the network that an uplink signal, as received by the network, is above or below a threshold, or exceeds a threshold by some predetermined margin para. 1411); and 
receiving a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements (at block 20230, the UE adjusts the number of antennas/transmitters in the event that the determination shown at block 20220 is positive. This may involve, 
NPL fails to explicitly disclose wherein the first beam uses a first set of one or more antenna elements of the UE. 
However, in consideration of changing the number of antenna used in beamforming, it is obvious to one of ordinary skill in the art that when receiving a signal from the wireless network, the UE is using a first set of one or more antenna elements of UE for receiving the first beam from the wireless network; thus satisfied the claimed limitation for the benefit of higher bandwidth and signal to noise ratio.
(10) Regarding claim 9:
NPL further discloses determining the channel quality metric comprises: 
receiving a reference signal on the first beam transmitted from a base station to the UE (the UE may determine the sufficiency itself, e.g., based on a measurement of one or more reference signals and/or on an estimation of downlink propagation loss, and/or on an interference level measured at the UE, para. 1411); and 
measuring one or more of a received power, a signal-to-noise ratio, or a spectral efficiency associated with the reference signal (at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413; the examiner interprets downlink propagation loss as the claimed spectral efficiency).

However, it is well known in the art that a CSI-RS is used by a UE for estimation of propagation loss (as evidence by Soldati et al. (US 2014/0342768 A1), para. 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CSI-RS to estimate downlink propagation loss for the benefit of reducing power consumption (para. 1410). 
(11) Regarding claim 18:
NPL discloses an apparatus for wireless communication, comprising: 
a processor; and a memory coupled with the processor, wherein the memory includes instructions executable by the processor (In particular embodiments, some or all of the functionality described herein as relevant to a user equipment, MTC device, or other wireless device may be embodied in a wireless device or, as an alternative, may be embodied by the processing circuitry 1020 executing instructions stored on a computer-readable storage medium 1025, para. 1427) to cause the apparatus to: 
receive a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE (as shown in figure 202, step 20220 involve the UE based on downlink (DL) signal to determine the propagation loss, so UE receives a DL signal from a base station, para. 1413);
determine a channel quality metric associated with a channel between the UE and the transmitting device (at block 20210, the UE is configured to transmit in the 
compare the channel quality metric with a channel quality threshold, wherein the channel quality threshold is configured at the UE based on one or more of a characteristic of the first beam, a characteristic of a radio frequency component of the UE, or a type of reference signal used for channel quality measurement (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 
adjust a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold.  The number of antennas may not be allowed to go above a certain number, in some embodiments. In certain embodiments, the UE may in addition (or alternatively) consider its remaining battery life or battery consumption when making this determination about whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413; a UE or other wireless device according to some embodiments may be configured to selectively reduce a number of antennas used for forming an uplink and/or downlink beam, based on signal conditions and/or interference conditions being sufficiently good, and/or based on the level or status of its above or below a threshold, or exceeds a threshold by some predetermined margin para. 1411); and 
receive a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements (at block 20230, the UE adjusts the number of antennas/transmitters in the event that the determination shown at block 20220 is positive. This may involve, for example, turning off (or on) transmitter circuitry associated with one or more unused (or used) antennas, thus reducing (or increasing) power consumption, para. 1414; therefore, by changing the number of antenna for communicating with the wireless network, the beam used for following communication with the network would use another beam (second beam) with reduced number of antennas).
NPL fails to disclose wherein the first beam uses a first set of one or more antenna elements of the UE. 
However, in consideration of changing the number of antenna used in beamforming, it is obvious to one of ordinary skill in the art that when receiving a signal from the wireless network, the UE is using a first set of one or more antenna elements of UE for receiving the first beam from the wireless network; thus satisfied the claimed limitation for the benefit of higher bandwidth and signal to noise ratio.
(12) Regarding claim 24:

receiving a reference signal on the first beam transmitted from a base station to the UE (the UE may determine the sufficiency itself, e.g., based on a measurement of one or more reference signals and/or on an estimation of downlink propagation loss, and/or on an interference level measured at the UE, para. 1411); and 
measuring one or more of a received power, a signal-to-noise ratio, or a spectral efficiency associated with the reference signal (at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413; the examiner interprets downlink propagation loss as the claimed spectral efficiency).
NPL fails to explicitly disclose the reference signal is a synchronization signal block (SSB), a channel state information reference signal (CSI-RS), or a demodulation reference signal (DMRS).
However, it is well known in the art that a CSI-RS is used by a UE for estimation of propagation loss (as evidence by Soldati et al. (US 2014/0342768 A1), para. 0073).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use CSI-RS to estimate downlink propagation loss for the benefit of reducing power consumption (para. 1410). 
(13) Regarding claim 30:
An apparatus for wireless communication (wireless device 1000 as shown in figure 181), comprising: 
means for receiving a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the 
means for determining a channel quality metric associated with a channel between the UE and the transmitting device based on a measurement of a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS) received from the transmitting device (processing circuit 1020, para. 1428; at block 20210, the UE is configured to transmit in the uplink. As shown at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413); 
means for comparing the channel quality metric with a channel quality threshold associated with an SSB type of reference signal if the channel quality metric is based on the measurement of the SSB, or associated with a CSI-RS type of reference signal if the channel quality metric is based on the measurement of the CSI-RS (processing circuit 1020, para. 1428; The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 
means for adjusting a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the channel quality threshold (processing circuit 1020, para. 1428; The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold.  The number of antennas may the number of antennas used for uplink beamforming may be decreased, para. 1413; a UE or other wireless device according to some embodiments may be configured to selectively reduce a number of antennas used for forming an uplink and/or downlink beam, based on signal conditions and/or interference conditions being sufficiently good, and/or based on the level or status of its battery or its battery consumption.  This sufficiency may be indicated, for example, by a signal sent from the network that an uplink signal, as received by the network, is above or below a threshold, or exceeds a threshold by some predetermined margin para. 1411); and 
means for receiving a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements based on the adjustment of the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE (antenna 1005, para. 1424; at block 20230, the UE adjusts the number of antennas/transmitters in the event that the determination shown at block 20220 is positive. This may involve, for example, turning off (or on) transmitter circuitry associated with one or more unused (or used) antennas, thus reducing (or increasing) power consumption, para. 1414, therefore, by changing the number of antenna for communicating with the wireless network, the beam used for following 
NPL fails to disclose the first beam uses a first set of one or more antenna elements of the UE.
However, in consideration of changing the number of antenna used in beamforming, it is obvious to one of ordinary skill in the art that when receiving a signal from the wireless network, the UE is using a first set of one or more antenna elements of UE for receiving the first beam from the wireless network; thus satisfied the claimed limitation for the benefit of higher bandwidth and signal to noise ratio.
(14) Regarding claims 10 and 25:
NPL discloses an apparatus for wireless communication, comprising: 
a processor; and a memory coupled with the processor, wherein the memory includes instructions executable by the processor (In particular embodiments, some or all of the functionality described herein as relevant to a user equipment, MTC device, or other wireless device may be embodied in a wireless device or, as an alternative, may be embodied by the processing circuitry 1020 executing instructions stored on a computer-readable storage medium 1025, para. 1427) to cause the apparatus to: 
receive a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE, wherein the first beam (UE-based beamforming, using multiple antennas at the UE to form directional beams for transmitting and/or receiving, para. 1409; as shown in figure 202, step 20220 involve the UE based on downlink (DL) signal to determine the propagation loss, so UE receives a DL signal from a base station, para. 1413); 

compare the channel quality metric with a first channel quality threshold or a second channel quality threshold that is lower than the first channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 
adjust a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the first channel quality threshold or the second channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold.  The number of antennas may not be allowed to go above a certain number, in some embodiments. In certain embodiments, the UE may in addition (or alternatively) consider its remaining battery life or battery consumption when making this determination about whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413; a UE or other wireless device according to some embodiments may be configured to selectively reduce a number of antennas used for forming an uplink and/or downlink beam, based on signal conditions and/or interference conditions being sufficiently good, and/or based 
receive a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements (at block 20230, the UE adjusts the number of antennas/transmitters in the event that the determination shown at block 20220 is positive. This may involve, for example, turning off (or on) transmitter circuitry associated with one or more unused (or used) antennas, thus reducing (or increasing) power consumption, para. 1414; therefore, by changing the number of antenna for communicating with the wireless network, the beam used for following communication with the network would use another beam (second beam) with reduced number of antennas); 
wherein the instructions executable by the processor to cause the apparatus to adjust the number of antenna elements are further executable by the processor to cause the apparatus to: 
decrease the number of antenna elements for reception of the second signal by one or more antenna element relative to a number of antenna elements in the first set of one or more antenna elements in response to a determination that the channel quality metric is above the first channel quality threshold (This sufficiency may be indicated, for example, by a signal sent from the network that an uplink signal, as received by the exceeds a threshold by some predetermined margin. In other embodiments, the UE may determine the sufficiency itself, e.g., based on a measurement of one or more reference signals and/or on an estimation of downlink propagation loss, and/or on an interference level measured at the UE; a signal sent from the network might be used to determine whether a number of antennas used for uplink beamforming may be reduced, while UE-based measurements are used to determine whether a number of antennas used for downlink beamforming may be reduced, para. 1411).
NPL fails to explicitly disclose (a) uses a first set of one or more antenna elements of the UE; (b) adjust a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the second channel quality threshold; to adjust the number of antenna elements are executable by the processor to cause the apparatus to determine, for reception of the second signal, to increase the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE in response to a determination that the channel quality metric is below the second channel quality threshold; increase the number of antenna elements for reception of the second signal by one or more antenna element relative to the number of antenna elements in the first set of one or more antenna elements in response to a determination that the channel quality metric is below the second channel quality threshold.
With respect to (a), in consideration of changing (reducing) the number of antenna used in beamforming for the purpose of power saving, it is obvious to one of 
With respect to (b), the consideration of comparing the channel quality metric with a second channel quality threshold that is lower than the first channel quality threshold and to increase the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE in response to a determination that the channel quality metric is below the second channel quality threshold; increase the number of antenna elements for reception of the second signal by one or more antenna element relative to the number of antenna elements in the first set of one or more antenna elements in response to a determination that the channel quality metric is below the second channel quality threshold is an optional or alternative decision with respect to the usage of the first channel quality threshold (using the first channel quality threshold or using the second channel quality threshold).  As NPL satisfied the usage of the first channel quality threshold for decision on number of antennas for reception of the second signal, thus satisfied the claimed limitation and the optional or alternative decision with respect to the usage of the second channel quality threshold is not being considered.
(15) Regarding claim 11 and 26:
NPL discloses an apparatus for wireless communication, comprising: 
a processor; and a memory coupled with the processor, wherein the memory includes instructions executable by the processor (In particular embodiments, some or 
receive a first signal at a user equipment (UE) from a transmitting device using a first beam for beamformed wireless communication between the transmitting device and the UE (UE-based beamforming, using multiple antennas at the UE to form directional beams for transmitting and/or receiving, para. 1409; as shown in figure 202, step 20220 involve the UE based on downlink (DL) signal to determine the propagation loss, so UE receives a DL signal from a base station, para. 1413); 
determine a channel quality metric associated with a channel between the UE and the transmitting device (at block 20210, the UE is configured to transmit in the uplink. As shown at block 20220, the UE determines, based on an estimated downlink propagation loss, whether or not the number of antennas used for uplink beamforming may be decreased, para. 1413); 
compare the channel quality metric with a first channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink propagation loss (or other parameter based on signal measurements) to a corresponding threshold, para. 1413); 
adjust a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the first channel quality threshold (The determination shown at block 20220 may comprise comparing the estimated downlink 
receive a second signal at the UE from the transmitting device using a second beam for beamformed wireless communication between the transmitting device and the UE, wherein the second beam uses a second set of one or more antenna elements of the UE that has a different number of antenna elements than the first set of one or more antenna elements; 
wherein the instructions executable by the processor to cause the apparatus to adjust the number of antenna elements are further executable by the processor to cause the apparatus to: 
exceeds a threshold by some predetermined margin. In other embodiments, the UE may determine the sufficiency itself, e.g., based on a measurement of one or more reference signals and/or on an estimation of downlink propagation loss, and/or on an interference level measured at the UE; a signal sent from the network might be used to determine whether a number of antennas used for uplink beamforming may be reduced, while UE-based measurements are used to determine whether a number of antennas used for downlink beamforming may be reduced, para. 1411). 
NPL fails to explicitly disclose (a) the first beam uses a first set of one or more antenna elements of the UE; and (b) compare the channel quality metric with a second channel quality threshold that is higher than the first channel quality threshold, adjust a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the second channel quality threshold, and decrease the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE by a second number of antenna elements in response to 
With respect to (a), in consideration of changing (reducing) the number of antenna used in beamforming for the purpose of power saving, it is obvious to one of ordinary skill in the art that when receiving a signal from the wireless network, the UE is using a first set of one or more antenna elements of UE for receiving the first beam from the wireless network; thus satisfied the claimed limitation for the benefit of higher bandwidth and signal to noise ratio.
With respect to (b), the consideration of comparing the channel quality metric with a second channel quality threshold that is higher than the first channel quality threshold, adjust a number of antenna elements used for beamformed wireless communication between the transmitting device and the UE based on the comparison between the channel quality metric and the second channel quality threshold, and decrease the number of antenna elements used for beamformed wireless communication between the transmitting device and the UE by a second number of antenna elements in response to a determination that the channel quality metric is above the first channel quality threshold and below the second channel quality threshold is an optional or alternative decision with respect to the usage of the first channel quality threshold (using the first channel quality threshold or using the second channel quality threshold).  As NPL satisfied the usage of the first channel quality threshold for decision on number of antennas for reception of the second signal, thus satisfied the claimed limitation and the optional or alternative decision with respect to the usage of the second channel quality threshold is not being considered.

Allowable Subject Matter
Claims 2, 4, 7, 12, 17, 19, 22, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soldati et al. (US 2014/0342768 A1) discloses power control in a wireless communication system.

Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2/24/2021 prompted the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/5/2021